Citation Nr: 0420260	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  97-03 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for reflex sympathetic 
dystrophy, left upper extremity and lower extremity symptoms, 
currently evaluated as 60 disabling.

2.  Entitlement to an increased rating for myofascial pain 
syndrome/fibromyalgia of the neck and shoulders, currently 
evaluated as 40 disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from January 1991 to May 
1992.

The issues currently on appeal initially came before the 
Board of Veterans' Appeals (Board) from a November 1996 
rating decision from the Department of Veterans Affairs (VA) 
New Orleans, Louisiana, Regional Office (RO).  These matters 
were previously the subject of Board remands in February 1999 
and June 2000.  In May 2002 the Board undertook additional 
development in this case, and the Board thereafter, again, 
remanded the case to the RO for additional action.  The case 
is back before the Board for appellate action.

Parenthetically, the Board points out that the veteran is 
currently in receipt of a total compensation rating based on 
individual unemployability and special monthly compensation.  
As a result, a favorable outcome will not likely result in 
additional compensation received by the veteran.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the claimant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this decision.

2.  The veteran is service-connected for reflex sympathetic 
dystrophy of the left upper and lower extremities (60 
percent); myofascial pain syndrome, fibromyalgia of the neck 
and shoulders (40 percent); PTSD (30 percent); migraine 
headaches, including tunnel vision (30 percent); unilateral 
nevoid syndrome, essential telangiectasis (10 percent); and 
carpal tunnel syndrome of the right upper extremity (10 
percent).  She is in receipt of a total compensation rating 
based on individual unemployability with special monthly 
compensation based on the need of aid and attendance of 
another person and special monthly compensation for loss of 
use of her left hand.

3.  The veteran's reflex sympathetic dystrophy of the left 
upper extremity is manifested by debilitating pain of the 
left arm and limitation of motion of the joints of the left 
upper extremity; he has similar symptoms of the lower 
extremities, but no significant neurological findings 
indicating any paralysis of nerve groups has been identified.

4.  The veteran's myofascial pain syndrome is manifested by 
widespread pain over much of her body.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 60 percent 
for reflex sympathetic dystrophy of the left upper extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.124a, 
Diagnostic Code 8511 (2003).

2.  The criteria for an evaluation in excess of 40 percent 
for myofascial pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1- 4.14, 4.71a, 4.124a, Diagnostic Codes 5025, 8519 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has been 
informed of the evidence needed to show her entitlement to 
increased ratings via the various rating decisions, statement 
of the case, supplemental statements of the case, and Board 
remands/decisions issued since 1996 to the present.  In 
addition, via the July 2003 statement of the case, the 
claimant was provided with specific information concerning 
changes in the law and regulations per the VCAA.  Therefore, 
the notification requirement has been satisfied.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained 
and incorporated into the claims files.  Furthermore, the 
claimant was given the benefit of presenting testimony and/or 
evidence during at a hearing on appeal.  As no additional 
evidence, which may aid the appellant's claims or might be 
pertinent to the bases of the claims, has been submitted or 
identified, the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Finally, the United States Court of Appeals for Veterans 
Claims (Court) in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Subsequently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370, at *22 (U.S. App. Vet. Cl. June 
24, 2004) (Pelegrini II), the Court withdrew its opinion in 
Pelegrini I and specifically recognized that, "where, as 
here, that notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with section 5103(a)/§ 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred."  Id.  Instead, the Court held that the appellant 
has the right on remand to VCAA content-complying notice and 
proper subsequent VA process.  Id. at *23.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

The Court in Pelegrini II appeared to indicate that the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process following such notice.  Thus, 
there is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication notice 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

The Board also observes that, in Pelegrini II, the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is notice that "informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide."  Furthermore, as indicated in § 3.159(b), in 
what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g). . 
."  Pelegrini II, No. 01-944, 2004 U.S. App. Vet. Claims 
LEXIS 370, at *23.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her increased rating claims.  In particular, the RO asked the 
veteran to tell VA about any additional information or 
evidence that the veteran wanted VA to try and get for her 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statements of the case and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the claimant in this case has been 
notified as to the laws and regulations governing accrued 
benefits.  She has, by information letters, rating decisions, 
and statement of the case/supplemental statements of the 
case, been advised of the evidence considered in connection 
with this appeal and what information VA and the claimant 
would provide.  Thus, the Board finds that there has been no 
prejudice to the claimant that would warrant further 
notification or development.  As such, the claimant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

I.  Background

The RO granted service connection for reflex sympathetic 
dystrophy of the left arm in August 1992 on the basis that 
this condition developed while the veteran was called to 
active duty during the Persian Gulf War.  A pre-stabilization 
rating of 100 percent was assigned.  

In November 1994 the RO changed the rating to reflect 2 
disorders: reflex sympathetic dystrophy of the left upper 
extremity (60 percent) and myofascial pain syndrome (30 
percent).  (The veteran's total compensation rating was 
however continued as the RO assigned a total compensation 
rating based on individual unemployability effective from the 
date of termination of her total schedular rating.)  The RO 
later increased the rating for myofascial pain syndrome to 40 
percent.

In VA examinations dated November 1993 and March 1996, it was 
noted that the veteran had had numerous ganglion blocks.  She 
had severe symptoms (pain and limitation of motion), but 
reflexes and sensory examinations were within normal limits, 
and November 1993 NCV and EMG testing was normal.

In a June 1996 VA neurological examination, it was noted that 
that NCV testing was normal.  The examiner noted that the 
veteran wore a left wrist brace and used a motorized 
wheelchair.  Motor examination and examination of the left 
arm reflexes was difficult because of the veteran's 
complaints of pain.  The examiner reported that the veteran 
and many somatic complaints and that she was difficult to 
examine because of subjective pain.  

In a June 1996 VA general medical examination, the veteran 
complained of pain all over her body.  The examiner reported 
that she had many somatic complaints, but it was difficult to 
examine her because of her complaints of pain.  He concluded 
that it was impossible to objectively assess her pain.  

In an August 1999 VA neurological examination, the veteran 
sat in a wheelchair.  There was no swelling of the left arm.  
Motor examination indicated limited motion of the left 
shoulder, elbow and wrist.  Sensory examination showed 
discomfort with any touching.  The impression was reflex 
sympathetic dystrophy and weakness in the left arm per the 
veteran's history.  The examiner added there were no obvious 
signs of swelling or discoloration, which is part of the 
reflex sympathetic dystrophy and no obvious muscle atrophy.  

In a May 2001 VA neurological examination, it was reported 
that that the veteran was not making any progress in her 
treatment for reflex sympathetic dystrophy at the VA clinic.  
Motor examination indicated no wasting of musculature.  There 
was no consistency to abnormality of touching.  She was 
unable to make motions of the fingers, and only made slight 
movement of the left shoulder.  The diagnosed were carpal 
tunnel syndrome and reflex sympathetic dystrophy.  

In addition to the above-reported compensation examinations, 
the record contains extensive outpatient treatment records 
and the veteran's testimony at a hearing at the RO in March 
1997.  These records show the veteran's continuing problems 
with symptom, primarily pain, that can be considered body-
wide.

II.  Analysis

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2003).

The veteran seeks higher ratings for reflex sympathetic 
dystrophy of the left arm and myofascial pain syndrome.  The 
reflex sympathetic dystrophy has been rated as 60 percent 
disabling under the provisions of Diagnostic Code (DC) 8511 
of the Rating Schedule, 38 C.F.R. § 4.124a, which pertains to 
diseases of the peripheral nerves.  Under this code, complete 
paralysis of the middle radicular group of the minor upper 
extremity warrants a 60 percent rating.  This is the maximum 
rating available under that code.  38 C.F.R. § 4.124a, DC 
8511 (2003).  

The veteran's myofascial pain syndrome or fibromyalgia is now 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5025 
(2003).  Under that diagnostic code, fibromyalgia involving 
widespread musculoskeletal pain and tender points, with or 
without sleep disturbance, stiffness, paresthesia, headache, 
irritable bowel symptoms, depression, anxiety, Reynaud's-like 
symptoms: requiring continuous medication for control 
warrants assignment of a 10 percent evaluation.  A 20 percent 
evaluation is contemplated for fibromyalgia symptoms 
involving the above-listed symptoms that are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time.  A 40 percent evaluation, 
the highest rating available under Diagnostic Code 5025, is 
warranted upon a showing of the above-listed symptoms that 
are constant, or nearly so, and are refractory to therapy.  
Id.  

The veteran's myofascial pain syndrome is also considered 
under diagnostic code 8519.  A 30 percent rating is warranted 
for the minor extremity with complete major paralysis of the 
long thoracic nerve, with the inability to raise the arm 
above shoulder level with a winged scapula deformity.  38 
C.F.R. § 4.124a; Diagnostic Code 8519 (2003).  

It can be readily seen that the veteran has the highest 
schedular rating for both the reflex sympathetic dystrophy of 
the left arm and myofascial pain syndrome.  The evidence 
shows severe disablement caused by these conditions, and that 
fact is reflected by the ratings assigned as well as the 
total compensation rating based on individual unemployability 
which has been assigned.  The veteran has no significant 
findings that indicate incomplete paralysis of any peripheral 
nerves, and there is considerable question as the 
applicability of the prohibition against rating the same 
disability under different diagnostic codes, when both 
conditions are generally manifested by generalized pain and 
joint and muscle tenderness.  See 38 C.F.R. § 4.14.  Also 
there is the question to what extent the service-connected 
headaches overlap with the myofascial pain syndrome of neck 
and shoulders.  

In any event, the veteran has the highest assignable rating 
under the diagnostic codes currently assigned.  The veteran's 
representative has asked for consideration of an 
extraschedular rating, however, these extraschedular criteria 
are largely the factors that effect the veteran's 
employability, and have already been favorably considered 
given that she is currently assigned a 100 percent rating due 
to unemployability.  

In any event, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations (2003) have 
been considered whether or not they were raised by the 
appellant as required by the Court's holding in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2003) is 
warranted.  In the instant case, however, the evidence does 
not show that the above addressed service-connected 
disabilities alone cause marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluations) or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.

To the extent that the claimant may experience functional 
impairment due to the service-connected disabilities 
addressed here, the Board finds that such impairment is 
contemplated in the currently assigned rating.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Based on the above reasoning, the Board is of the opinion 
that a preponderance of the evidence is against the claim for 
increased ratings, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating in excess of 60 percent for reflex 
sympathetic dystrophy, left upper extremity and lower 
extremity symptoms, is denied.

An increased rating in excess of 40 percent for myofascial 
pain syndrome/fibromyalgia of the neck and shoulders is 
denied.


	                        
____________________________________________
	C. TRUEBA-SESSING 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



